DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art made of record does not disclose or suggest either alone or in combination ”….a dummy transistor on the substrate, wherein the dummy transistor comprises a dummy gate structure, wherein the dummy transistor is laterally between the first transistor and the second transistor….” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
The above limitation is allowed in previous office action.
With respect to claim 9, the prior art made of record does not disclose or suggest either alone or in combination ”and a third conductive feature extending in a second direction from over a first MRAM cell of the plurality of MRAM cells to over a second MRAM cell of the plurality of MRAM cells, wherein the third conductive feature is electrically coupled to the top electrode of the first MRAM cell and the top electrode of the second MRAM cell, wherein the second direction is orthogonal to the first direction” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
The above limitation is allowed in previous office action.
With respect to claim 21, the prior art made of record does not disclose or suggest either alone or in combination “…..wherein the first electrode is vertically over the fin and the second electrode is vertically over the fin…. a plurality of Magnetic Tunnel Junction (MTJ) layers on the layer of SOT material, wherein the MTJ layers extend over the gate structure…...” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
The Applicants' replies make evident the reasons for allowance, satisfying the “record as a whole” provision of the rule 37 CFR 1.104(e). Specifically, the substance of applicants' remarks, filed 03/24/2022, are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).

Claims 2-8 are allowed being dependent on claim 1.
Claims 10-15 are allowed being dependent on claim 9.
Claims 22-25 are allowed being dependent on claim 21.
The closest prior of records is Smith et al. (US 2020/0105998 A1). None of the prior arts on record teaches the allowable limitations nor would be obvious to modify without breaking the functionality of the devices.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB A RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI 8:00 am- 5:00 pm (Arizona Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Gauthier, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.R/Examiner, Art Unit 2813                                                                                                                                                                                                                                                                                                                                                                                                            /SHAHED AHMED/Primary Examiner, Art Unit 2813